PER CURIAM.
Robert Lee appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2000) complaint under 28 U.S.C. § 1915(e)(2)(B) (2000). We have reviewed the record and find no reversible error. Accordingly, we deny Lee’s motion for injunctive relief pending appeal and affirm on the reasoning of the district court. See Lee v. Democratic Nat’l Comm., No. CA-04-621-1-LMB (E.D.Va. June 9, 2004). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED